Hubbell Incorporated Senior Executive Incentive Compensation Plan,
as Amended and Restated
(Effective January 1, 2016)

Article 1
Purpose

The purpose of this Senior Executive Incentive Compensation Plan (the “Plan”) is
to provide incentive compensation to executive officers of Hubbell Incorporated
(the “Company”) and its subsidiaries, to motivate eligible executives toward
even higher achievement and business results, to tie their goals and interests
to those of the Company and its shareholders and to enable the Company to
attract and retain highly qualified executives. The Plan is for the benefit of
“covered employees” as described below who are selected to become participants
by the Committee (as defined below).

Article 2
Administration



2.1   The Compensation Committee of the Company’s Board of Directors consisting
of not less than two directors, each of whom shall qualify as an “outside
director” as that term is defined under Section 162(m) of the Code (the
“Committee”), shall administer the Plan. The Committee shall serve at the
pleasure of the Board. If it is later determined that one or more members of the
Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid despite such failure to qualify. Any member of the
Committee may resign at any time by notice in writing mailed or delivered to the
Secretary of the Company. Vacancies in the Committee shall be filled by the
Board.



2.2   The Committee shall administer the Plan under such rules, regulations and
criteria as it shall prescribe. Its decisions in the administration and
interpretation of the Plan shall be final as to all interested parties and shall
be and constitute acts of the Company.

Article 3
Eligibility and Participation



3.1   The persons eligible to participate in the Plan shall be those senior
executive officers who are, or, as determined in the discretion of the
Committee, may become, “covered employees” (as defined in Section 162(m) of the
Internal Revenue Code of 1986, as amended, the “Code”) of the Company for the
applicable taxable year of the Company.



3.2   The Committee shall from time to time designate the employees eligible for
participation in the Plan. The persons so designated by the Committee are
hereinafter called “participants.”

Article 4
Determination of Incentive Payouts



4.1   Participants are eligible to receive an incentive payment under the Plan
upon the attainment of objective performance goals (the “Performance Goals”)
which are established by the Committee and relate to one or more of the
following financial, operational or other business criteria with respect to the
Company or any of its subsidiaries (the “Performance Criteria”): (i) net
earnings (either before or after one or more of the following: (A) interest, (B)
taxes, (C) depreciation and (D) amortization); (ii) economic value added (as
determined by the Committee); (iii) sales or revenue, or sales or revenue
growth; (iv) net income (either before or after taxes); (v) operating earnings
or profit (either before or after taxes); (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on capital;
(viii) return on invested capital; (ix) return on shareholders’ equity;
(x) return on assets; (xi) shareholder return; (xii) return on sales;
(xiii) gross or net profit margin; (xiv) productivity; (xv) expense;
(xvi) operating margin or profit; (xvii) operating efficiency; (xviii) customer
satisfaction; (xix) working capital efficiency; (xx) earnings or loss per share;
(xxi) price per share of the Company’s common stock or dividends per share of
common stock (or appreciation in and/or maintenance of such price or dividends);
(xxii) financial ratios (including those measuring liquidity, activity,
profitability or leverage); (xxiii) market share; (xxiv) implementation or
completion of critical projects, including strategic partnerships and
transactions; (xxv) market penetration and geographic business expansion, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group or to market performance
indicators or indices. Depending on the Performance Criteria used to establish
the Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit,
platform or an individual. The achievement of each Performance Goal shall be
determined in accordance with Generally Accepted Accounting Principles in the
United States, International Financial Reporting Standards or such other
accounting principles or standards as may apply to the Company’s financial
statements under United States federal securities laws from time to time
(“Applicable Accounting Standards”).



4.2   On or before March 30 of each calendar year (each, a “Performance
Period”), the Committee shall establish the Performance Goals for that
Performance Period and shall determine the method by which a participant’s
incentive payments hereunder shall be calculated for that Performance Period,
based on the attainment of such Performance Goals. Without limiting its
authority hereunder, the Committee may condition payment of a participant’s
incentive payments on additional service-related criteria; e.g., that the
participant remain in the employ of the Company for the entire Performance
Period.



4.3   After the end of the applicable Performance Period, the Committee shall
certify in writing whether the Performance Goals and any other material terms of
the incentive payment have been satisfied (such written certification may take
the form of minutes of the Committee). Notwithstanding the foregoing, such
determinations shall in all events be made within the time prescribed by, and
otherwise in compliance with, Section 162(m) of the Code.



4.4   The Committee shall have the discretion, prior to making any incentive
payment, to decrease, but not increase, the incentive payment otherwise
calculated pursuant to Section 4.1. In no event shall the annual incentive
payment to any participant exceed $5.0 million.



4.5   The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; or (xiv) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions.

Article 5
Method of Making Incentive Payments

Incentive payments awarded under the Plan shall be paid in cash. The amount of
any incentive payment to be made to a participant in cash shall be paid as soon
as practicable after the close of the fiscal year for which such incentive
payment is awarded (but not later than March 15 of the year following the end of
such fiscal year).

Article 6
General Provisions



6.1   Neither the establishment of the Plan nor the selection of any employee as
a participant shall give any participant any right to be retained in the employ
of the Company or any subsidiary of the Company, or any right whatsoever under
the Plan other than to receive incentive payments awarded by the Committee.



6.2   The place of administration of the Plan shall be conclusively deemed to be
within the State of Connecticut, and the validity, construction, interpretation
and effect of the Plan, its rules and regulations and the rights of any and all
participants having or claiming to have an interest therein or thereunder shall
be governed by and determined conclusively and solely in accordance with the
laws of the State of Connecticut, without regard to any conflicts of laws
provisions.



6.3   No member of the Board of Directors of the Committee shall be liable to
any person in respect of the Plan for any act or omission of such member or of
any other member or of any officer, agent or employee of the Company.



6.4   This Plan shall not be deemed the exclusive method of providing incentive
compensation to a participant or any other employee of the Company or a
subsidiary of the Company.



6.5   The Company or any subsidiary making a payment hereunder shall withhold
therefrom such amounts as may be required by federal, state or local law.



6.6   Notwithstanding anything contained in the Plan to the contrary, all
payments made pursuant to the Plan shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy.

Article 7
Amendment, Suspension or Termination

The Board of Directors of the Company may from time to time amend, suspend or
terminate, in whole or in part, any or all of the provisions of the Plan,
provided that (i) no such action shall affect the rights of any participant or
the operation of the Plan with respect to any payment to which a participant may
have become entitled, deferred or otherwise, prior to the effective date of such
action, and (ii) no amendment that requires shareholder approval in order for
incentive payments hereunder to be deductible under the Code may be made without
approval of the shareholders of the Company.

Article 8
Effective Date of Plan

The Plan shall become effective as of January 1, 2016, subject to approval by
shareholders at the Company’s Annual Meeting of Shareholders in May, 2016. So
long as the Plan shall not have been previously terminated by the Company, it
shall be resubmitted for approval by the Company’s shareholders in 2021, and
every fifth year thereafter. In addition, the Plan shall be resubmitted to the
Company’s shareholders for approval as required by Section 162(m) of the Code if
it is amended in any way that changes the material terms of the Plan’s
Performance Goals, including by materially modifying the Performance Goals,
increasing the maximum bonus payable under the Plan or changing the Plan’s
eligibility requirements.

